DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 5, 9, 12-13, 15 and 18 are amended. 

Response to Arguments
Applicant’s arguments have been fully considered. Previous rejections are withdrawn in light of the amendments.  
35 USC 112, second paragraph rejections are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 12 and 18:
when the rack possesses sufficient capacity, 
suggest a location for placement of the device in the rack based on the user input, wherein the plurality of devices comprise a cluster in which the plurality of devices comprise a group of chassis that function together and are identified as part of the cluster
The claim limitations fail to clearly identify “the plurality of devices” in which the wherein clause is modifying. The claim limitations have no other recitation of the term “the plurality of devices”  nor is there any other logical connection made between the cluster of chassis and the rest of the independent claims. Thus, claims 1, 12 and 18 are rendered indefinite. 
Claims 2-11, 13-17 and 19-20 fail to cure the deficiencies of claims 1,12 and 18 and thus rejected under the same rationale.
Examiner is unable to determine the scope of the claimed invention and is this unable to determine allowability in view of the prior art. . Applicant is respectfully requested to provide an explanation of the claim limitations to advance prosecution. 
For the purpose of examination, the claim limitations appear to be modifying the device within the user input as a member of the cluster of chassis and will be interpreted as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. U.S. Patent Application Publication 2009/0138313 in view of Hu et al. U.S. Patent Application Publication 2019/0014059 in view of Chaudhary et al. U.S. Patent Application Publication 2021/0067424 in view of Edwards et al. 2020/0202716.
Claims 1 and 12
	Morgan discloses 
An Information Handling System (IHS), comprising:
 a processor (para 0276-processor); 
and a memory coupled to the processor (para 0276- memory), 
the memory having program instructions stored thereon that (0278-programs) , upon execution, cause the IHS to: 
receive user input (para 0016-input module, para 0099-user input equipment and facilities characteristics) for configuring a device in a one of a plurality of racks of a datacenter, the racks having been configured with one or more existing devices (para 0160-0161- discloses existing devices within the datacenter. Also see para 0175 ); and 
suggest a location for placement of the device in the rack of a datacenter based on the user input, (Para 0026-  determining an equipment layout for the data center, the equipment layout identifying a location of each of a plurality of devices in the data center).
Although Morgan discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
for each racks:
when the rack possess sufficient capacity, 
	[identify availability] 
wherein the plurality of devices comprise a cluster in which the plurality of devices comprise a group of chassis that function together and are identified as part of the cluster,
wherein the suggested location takes into account device clustering of the plurality of devices.
when the rack possesses insufficient capacity, output an error message indicating that the device cannot be placed in the rack. 
In an analogous art, Hu discloses
wherein the plurality of devices comprise a cluster in which the plurality of devices comprise [network devices] that function together and are identified as part of the cluster, (para 0093- discloses a resource request of 2 resources [servers].The allocation to the requestor is the common specified purpose),
wherein the suggested location takes into account device clustering of the plurality of devices (para 0092- disclose an affinity parameter is used to request the resource be on the same rack). 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the affinity placement of Hu with the selection policies of the Morgan system to produce the predictable result of placing clusters on the same rack.  One of ordinary skill in the art would be motivated to combine Hu with Morgan to minimize latency between inter-cluster communications. 
Although Morgan/Hu disclose the substantial limitations of the claimed invention, it fails to disclose 
for each racks:
when the rack possess sufficient capacity, 
	[identify availability] 
the network devices are a group of chassis;
when the rack possesses insufficient capacity, output an error message indicating that the device cannot be placed in the rack. 
In an analogous art, Chaudhary discloses 
the network devices are a group of chassis( para 0083-the cluster of network devices is a plurality of Chassis.) 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine cluster structure of Chaudhary with the selection policies of the Morgan/Hu system to produce the predictable result of determining placement of Chassis within a datacenter. One of ordinary skill in the art would be motivated to combine Chaudhary with Morgan/Hu to optimize cluster performance in Datacenter layout. 
Although Morgan/Hu/Chaudhary disclose the substantial limitations of the claimed invention, it fails to disclose 
for each racks:
when the rack possess sufficient capacity, 
	[identify availability] 
when the rack possesses insufficient capacity, output an error message indicating that the device cannot be placed in the rack. 
In an analogous art, Edwards disclose 
for each [space]:
when the rack possess sufficient capacity, 
	[identify availability] 
when the [space] possesses insufficient capacity, output an error message. (para 0007- discloses providing a parking map of available spaces based on a user’s criteria. The map indicates the space available and inherently indicates the spaces unavailable.) 
While Edwards and the claimed invention are not classified in the same classes, both are directed to the management and allocation of physical spaces based on user criteria. One of ordinary skill in the art before the effective filing date of the invention would find it obvious to apply the availability map of Edwards with the Morgan/Hu/Chaudhary system to produce the predictable result displaying a rack map of a datacenter with available spaces.  One of ordinary skill in the art would be motivated to combine Edwards with Morgan/Hu/Chaudhary to assist network administrators plan and design network modifications. 
Claim 2,
wherein the user input comprises: datacenter information and a device list (Morgan para 0099- facility and equipment information, para 0106- equipment information).
Claim 3,
wherein state of the datacenter information comprises: new or pre-existing information associated with the one or more existing devices (Morgan para 0094-request includes a layout of a current datacenter for retrograde).
Claim 4,
wherein the datacenter information comprises: rack identification (Morgan para 0177- type of equipment, number of racks, par 0107 device identities), power capacity of each rack (Morgan para 0105-power out), and network port availability of each rack (Morgan para 0105- available network connections).
Claim 5,
wherein the device list comprises at least one of: a device type, a device model, and a service tag (Morgan para 0069- model number).
Claim 6,
wherein the device list includes the device type comprising at least one of a monolithic server, a modular server, a network device, a storage enclosure, and a cluster (Morgan Para 0177- input device type , A server is network device, also see fig. 5B).
Claim 13,
wherein the user input comprises: datacenter information and a device list (Morgan para 0099- facility information, para 0106- equipment information),
 wherein the datacenter information comprises: rack identification (Morgan para 0177- type of equipment, number of racks, par 0107 device identities), power capacity of each rack (Morgan para 0105-power out), and network port availability of each rack (Morgan para 0105- available network connections), and wherein the device list comprises at least one of: a device type, a device model (Morgan para 0069- model number), and a service tag.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan/Hu/Chaudhary/Edwards in view of Rau, Bin packing problem, Wikipedia, April 5, 2020, Retrieved on March 3, 2021. 
Claim 7,
Although Morgan/Hu/Chaudhary/Edwards discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
at least one of a greedy approach that considers device placement according to placement on a first selected rack before placement on a second selected rack, and a round-robin approach that suggests the location for the device based on the resource availability across different hierarchical levels. 
In an analogous art, Rau discloses 
at least one of a greedy approach that considers device placement according to placement on a first selected rack before placement on a second selected rack, and a round-robin approach that suggests the location for the device based on Maximum space availability to accommodate the device. ( Pg. 6-7- disclose the bin packing algorithms of the Best-Fit and Worst-fit which allocated placement based on the bin with the most or least resources) 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to apply the Best-Fit and Worst-fit algorithms of Rau to the selection policies of the Morgan/Hu/Chaudhary/Edwards system to produce the predictable result of allocating server components to racks using Greedy or Round-Robin. The bin placing algorithms are known methods to place physical devices in locations. One of ordinary skill in the art would understand that the placement of servers in racks in analogous to the placement of objects in bins and would produce a predictable result. One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine the teachings of Rau and Morgan/Hu/Chaudhary to efficiently allocate racks to align with administrator goals.  

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan/Hu/Chaudhary/Edwards in view of Pierce et al. U.S. Patent Application Publication 2012/0133510. 
Claims 8 and 14,
Although Morgan/Hu/Chaudhary/Edwards discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
retrieve a device specification file based upon a service tag obtained from the user input, wherein the device specification file comprises a physical size and a power specification of the device associated with the service tag.
In an analogous art, Pierce discloses 
retrieve a device specification file based upon a service tag obtained from the user input (para 0054- asset tag as input), wherein the device specification file comprises a physical size and a power specification of the device associated with the service tag (para 0054- asset class retrieves physical size of asset and nameplate power consumption).
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the retrieval of device profiles of Pierce with the Morgan/Hu/Chaudhary/Edwards system to produce the predictable result of retrieving the specifications of components in the prospective datacenter plan. One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine the teachings of Pierce and Morgan/Hu/Chaudhary/Edwards to input the datacenter specifications more efficiently. 

Claims 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan/Hu/Chaudhary/Edwards in view of Justonce12, Quicksort, Wikipedia, May 2, 2018, retrieved on March 11, 2021. 
Claims 9 and 15,
select the rack based upon a comparison between the list of the devices and a slot availability of the rack. (Morgan para 0178- discloses suggesting a location for the new hardware in the updated datacenter. ) 
Examiner notes that applicant’s claims fail to articulate a logical connection between sorting process of the components and placement of components in a layout. Applicant should consider articulating how the sorted list is used within the selection process beyond just a collection of components. 
Although Morgan/Hu/Chaudhary/Edwards discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
sort a list of devices by weight or physical size, with the heaviest or largest device being at the bottom of the list, and the lightest or smallest device being at the top of the list
In an analogous art, Quicksort disclose 
sort a list of devices by [characteristic], with the [maximum value] being at the bottom of the list, and the [minimum] being at the top of the list. (See Algorithm section pg. 3-5- Quicksort sorts the values from lowest to highest.) 
One of ordinary skill in the art prior to the effective filing date of the invention would find it obvious to apply Quicksort to the collection of network devices of Morgan/Hu/Chaudhary/Edwards to sort the list of devices for assignment from lightest or smallest to heaviest or largest. One of ordinary skill in the art prior to the effective filing date of the invention would be motivated to combine the teachings of Quicksort with Morgan/Hu/Chaudhary/Edwards to improve the efficiency of the placement allocation of devices. 
Claims 10 and 16,
wherein to suggest the location, the program instructions, upon execution, further cause the IHS to sum the physical size or weight of two or more of the devices identified as part of the cluster and suggest the location for the cluster in a single rack (Morgan para 0125- discloses selecting a location for a rack with a plurality of components based on the combined weight and dimensions.) 


Conclusion
Relevant prior art: 
Shabhoumaian et al. U.S. Patent Publication 7,286,969- discloses the placement of a components in racks.
Saliaris U.S. Patent Application Publication 2008/0265722-discloses monitoring and managing an intelligent electronic rack storage. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459             
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459